Plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County, dated October 24, 1973, as, dismissed their complaint against defendant Y.M. & Y.W.H.A. of Williamsburg, at the end of their case. Judgment reversed insofar as appealed from, on the law and facts, and a new trial ordered as to defendant Y.M. & Y.W.H.A. of Williamsburg, with costs to abide the event. Plaintiff Richard Obshatcko (Richard) went to a summer camp run by the “ Y The door to his cabin was concededly defective and often stuck in its frame. This fact was known to the campers and their counsellor. While preparing to leave his cabin to return to the mess hall, Richard was struck in the eye by a hook on the door when it was kicked open by defendant Chaim Pollack because it was stuck. A jury returned a verdict in favor of defendant Chaim Pollack. At the end of the plaintiffs’ case, the court dismissed the complaint against the “Y ” stating that the cause of the injury was the kick and was not the defective door. Here there was a defect known to the “Y”. There were children present. It cannot be said as a matter of law that the accident which occurred was unforeseeable. This was an issue which should have been submitted to the jury (Riker v. Boy Scouts of Amer., Saratoga County Council, 8 A D 2d 565; 8 CarmodyWait 2d, N. Y. Practice, § 59 :17). Hopkins, Acting P. J., Shapiro, Cohalan, Christ and Benjamin, JJ., concur.